Exhibit CERTIFICATE OF DESIGNATIONS OF FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK OF CENTRAL PACIFIC FINANCIAL CORP. Central Pacific Financial Corp., a corporation organized and existing under the laws of the State of Hawaii (the “Corporation”), in accordance with the provisions of Chapter 414 of the Hawaii Revised Statutes thereof, does hereby certify: The Board of Directors of the Corporation (the “Board of Directors”) or an applicable committee of the Board of Directors, in accordance with the certificate of incorporation of the Corporation and applicable law, adopted a resolution on December 13, 2008 creating a series of 135,000 shares of Preferred Stock of the Corporation designated as “Fixed Rate Cumulative Perpetual Preferred Stock”. RESOLVED, that pursuant to the provisions of the certificate of incorporation of the Corporation and applicable law, a series of Preferred Stock, no par value, of the Corporation be and hereby is created, and that the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, are as follows: Part 1.Designation and Number of Shares.There is hereby created out of the authorized and unissued shares of preferred stock of the Corporation a series of preferred stock designated as the “Fixed Rate Cumulative Perpetual Preferred Stock” (the “Designated Preferred Stock”). The authorized number of shares of Designated Preferred Stock shall be 135,000. Part 2.Standard Provisions.The Standard Provisions contained in Annex A attached hereto are incorporated herein by reference in their entirety and shall be deemed to be a part of this Certificate of Designations to the same extent as if such provisions had been set forth in full herein. Part. 3.
